DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 06/21/2022, with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn. 
Applicant’s arguments, see remarks, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1, 14, 20 and their dependent claims under Saylor/Nammoto have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saylor/Nammoto in view of Lehmann US 9,315,344.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 20 are unclear due to the limitations of “an attribute associated with an item” in lines 9-10, “an attribute associated with an item” in line 19 and “the identified attribute associated with the item” in line 20. There are antecedent basis issues causing lack of clarity. One way to clarify this issue would be to refer to “an attribute associated with an item” in lines 9-10 paired with “the attribute associated with an item” in line 20 and “a detected attribute associated with an item” in line 19.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor US 2018/0162660 in view of Nammoto et al. US 2016/0272354 and Lehmann US 9,315,344.
Saylor discloses a system comprising:
(Re claim 1,14,20) “a communication interface” (para 0136). “a processor … data associated with a plurality of items” (para 0168). “generate … a plan to stack the items … destination location … attribute associated with an item to be identified” (para 0169). “implement the plan … robotic arm to pick up the items and stack them … item” (para 0169, figure 53a-c). “using one or more first order sensors to move the item … destination location” (para 0136).
Saylor does not disclose second order sensors to snug the item into a final position nor modifying the plan in response to detecting an attribute associated with the item that is inconsistent with the identified attribute associated with the item.
Nammoto teaches second order sensors to snug the item into a final position (abstract, para 0010-0011, figure 5).
Lehmann teaches modifying the plan in response to detecting an attribute associated with the item that is inconsistent with the identified attribute associated with the item (col 14-15 lines 48-4).
It would have been obvious to one skilled in the art to modify the system of Saylor to include second order sensors to snug the item into a final position because it allows for precise packing and placement of items and to include modifying the plan in response to detecting an attribute associated with the item that is inconsistent with the identified attribute associated with the item because It allows the system to deal with unexpected differences and creates a more stable stack.
(Re claim 2,15) “destination location comprises a pallet, box, or other receptacle” (para 0134).
(Re claim 3,16) “plurality of items includes sensor data for at least a subset of the items” (para 0168-0169).
(Re claim 4,17) “sensor data includes one or more of image data, weight data, force data, size data, dimension data” (para 0168-0169).
(Re claim 5,18) “plurality of items includes one or both of item and item type data for at least a subset of items” (para 0168-0169).
(Re claim 6) “item type data includes optical or other scanner output” (para 0136, 0168-0169).
(Re claim 7,19) “determining … subset a corresponding model for the item … plan … item” (para 0169).
(Re claim 9) “use the robotic arm to determine an attribute of at least one item” (para 0168-0169).
	(Re claim 10) “detect instability … one or more items and to adjust one or bother of the plan and placement … more stable” (para 0174).
	(Re claim 11) “detect instability … partial stack … wrap the partial stack automatically” (para 0174).
	(Re claim 12) Saylor discloses putting groups or items and multiple orders in groups on a single pallet. 
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor/Nammoto/Lehmann in view of Huang et al. US 5,908,283.
(Re claim 8) Saylor/Nammoto/Lehmann discloses the system as rejected above and measuring package data or using pre-entered package date.
Saylor/Nammoto/Lehmann does not disclose measuring and storing package data in a library.
Huang teaches measuring and storing package data in a library (col 10-11 lines 66-10).
It would have been obvious to one skilled in the art to modify the system of Saylor/Nammoto/Lehmann to include storing package data in a library because it automatically updates known package data so that every package does not need to be measured.
(Re claim 13) Saylor/Nammoto/Lehmann discloses the system as rejected above.
Saylor/Nammoto/Lehmann does not disclose detecting an obstacle and adjusting a trajectory of the item to go along or around the obstacle.
Huang teaches detecting an obstacle and adjusting a trajectory of the item to go along or around the obstacle (col 11 lines 11-20).
It would have been obvious to one skilled in the art to modify the system of Saylor/Nammoto/Lehmann to include detecting an obstacle and adjusting a trajectory of the item to go along or around the obstacle because it prevents possible damage to the products or the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655